Citation Nr: 9922899	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-47 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for the service 
connected right hallux valgus.

2.  Entitlement to a compensable rating for the service 
connected left hallux valgus. 

3.  Entitlement to a rating in excess of 10 percent for the 
service connected bilateral pes planus.  

4.  Entitlement to a rating in excess of 10 percent for the 
service connected left shoulder disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1978 to April 
1995.  This appeal arises from a September 1995 rating 
decision of the Columbia, South Carolina Regional Office 
(RO).  

The Board notes that the instant decision deals solely with a 
jurisdictional question regarding the adequacy of the 
veteran's October 1996 substantive appeal.  At the time of 
the filing of the October 1996 substantive appeal, the 
operative issue regarding the left shoulder was whether a 
compensable evaluation was warranted.  Since that time, by 
rating decision in January 1997, a 10 percent rating was 
assigned for left shoulder disability effective from the date 
of separation from service.  Thus, this issue has been listed 
on the title page as entitlement to a rating in excess of 10 
percent for the service connected left shoulder disability.  
This development does not change the essential inquiry herein 
regarding the adequacy of the October 1996 substantive 
appeal.  


FINDINGS OF FACT

1.  By rating decision in September 1995, which the veteran 
was informed of by letter dated on September 19, 1995, 
entitlement to service connection for right and left hallux 
valgus, bilateral pes planus and a left shoulder disability 
was granted.

2.  The veteran filed a notice of disagreement (NOD) as to 
the September 1995 rating decision on September 5, 1996 
regarding the issue of entitlement to higher evaluations for 
the service connected left and right hallux valgus, bilateral 
pes planus, and a left shoulder disability.

3.  The RO issued a statement of the case (SOC) as to the 
evaluations to be assigned for the service connected right 
and left hallux valgus, bilateral pes planus, and a left 
shoulder disability as adjudicated in the September 1995 
rating decision on September 11, 1996.

4.  In his appeal to the Board (VA Form 9), received by the 
RO in October 1996, the veteran did not specify the benefits 
sought, the facts of the SOC with which he disagreed, or the 
errors in law that he believed VA committed with respect to 
the issues addressed in the statement of the case.

5.  In documents filed within one year after the notice of 
the rating decision or within 60 days after the issuance of 
the SOC, the veteran failed to allege any specific error of 
law or fact concerning his claim of entitlement to higher 
evaluations for the service connected right and left hallux 
valgus, bilateral pes planus and a left shoulder disability.


CONCLUSION OF LAW

The veteran has not met the requirements to perfect an appeal 
of the claim of entitlement to higher evaluations for the 
service connected right and left hallux valgus, bilateral pes 
planus and a left shoulder disability.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely NOD, and a timely 
filed substantive appeal in response to the SOC.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200.  The claimant has one 
year from the date of notification of a rating decision to 
file a NOD to initiate the appeal process.  38 U.S.C.A. 
§ 7105(b)(1).  In order to complete the appeal, a claimant 
must file a substantive appeal within 60 days of the mailing 
date of the SOC, or within the remaining time, if any, of the 
one-year period beginning on the date of notification of the 
rating decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC that is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1998).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1998).

By letter dated on September 19, 1995, the RO informed the 
veteran of its September 1995 rating decision, in which 
service connection was granted and evaluations were assigned 
for right and left hallux valgus, bilateral pes planus and a 
left shoulder disability.  The veteran filed a NOD as to this 
action in September 1996, and the RO issued a SOC regarding 
this matter on September 11, 1996.  In his VA Form 9, 
received by the RO in October 1996, the veteran did not 
request a hearing before a member of the Board.  He also did 
not specify the benefits sought on appeal or reasons for 
believing that the action appealed was erroneous. 

The record contains a copy of a February 18, 1999 letter by 
which the Board informed the appellant that the substantive 
appeal received in October 1996 did not allege specific 
errors of law or fact with respect to the issues of 
entitlement to higher evaluations for service connected 
disabilities.  The Board informed the appellant that pursuant 
to 38 C.F.R. § 20.203 he was given 60 days to present a 
written argument or to request a hearing to present oral 
arguments in support of his appeal of these issues.  In 
response, the veteran's representative indicated in a March 
1999 submission that it could be assumed that the veteran 
intended to pursue an appeal with the filing of the blank 
Form 9.  It was noted that the current appeal was certified 
to the Board without advising the veteran of any apparent 
inadequacy in his substantive appeal, and it was requested 
that VA Forms 646, submitted in 1997 and 1998, be accepted as 
clarification of the October 1996 substantive appeal.

To summarize, with respect to the issues before the Board on 
appeal, the substantive appeal received in October 1996 did 
not contain allegations of error of fact or law regarding the 
veteran's claim for higher evaluations.  The veteran was so 
informed and given 60 days to present argument or request a 
hearing in February 1999.  He did not respond.  

As to the assertions presented by the representative in March 
1999, the Board finds that they lack merit as they run 
counter to the applicable governing regulations.   38 C.F.R. 
§ 20.202 provides that if the statement of the case addressed 
several issues (as is the case here), the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The veteran's filing of a blank Form 9 does not 
allow the Board to identify the issue or issues appealed or 
to ascertain the specific allegations of error of fact or law 
which the veteran intended to advance on appeal to the Board.  
The assertion advanced by the representative that the mere 
filing of a blank Form 9 validates the parameters of the 
veteran's appeal, if valid, would undermine the rationale 
underlying the appellate process.  

The assertion that the veteran's claim was certified to the 
Board without advising him of the fact that the adequacy of 
his substantive appeal was being raised is without merit.  38 
C.F.R. § 20.203 provides that a decision as to the adequacy 
of the allegations of error of fact or law in a substantive 
appeal will be made by the Board.  This is precisely what the 
Board has done in this case while safeguarding the veteran's 
due process rights; i.e., providing the veteran with notice 
that this issue was being raised and affording him 60 days to 
present written argument or request a hearing.  To suggest 
that the RO has the responsibility or the authority to 
function in the Board's place as an appellate body is 
unsupportable.  

Finally, there is no basis within the statutory scheme for 
the Board to validate the representative's request that VA 
Forms 646, received in 1997 and 1998, be accepted as 
clarification of the October 1996 substantive appeal.  The VA 
forms 646 were received well after the time limit within 
which a timely substantive appeal would have been received in 
this case.   See 38 C.F.R. 20.302.  The theory that a VA Form 
646 may be accepted to clarify or somehow rehabilitate an 
inadequate substantive appeal presents a novel remedy.  It 
is, however, beyond the pale of legislative intent.  The 
Board therefore finds that an adequate substantive appeal has 
not been timely filed with respect to the issues on appeal.  
Accordingly, the Board concludes that it lacks jurisdiction 
regarding the issues on appeal and, as a result, the 
veteran's claims are dismissed.


ORDER

The appeal concerning the RO's denial of higher evaluations 
for the service connected right and left hallux valgus, 
bilateral pes planus, and a left shoulder disability are 
dismissed.  


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

